El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
Se inició esta acción en la Corte de Distrito-de Mayagüez para que se declarase nula y sin ningún valor ni efecto, una escritura de compraventa otorgada por una hermana a favor de otra, por no mediar causa en el contrato y existir fraude en su otorgamiento. El día 27 de agosto último dictó la corte sentencia a favor de la demandante en los términos siguien-tes :
“En el presente caso, la demandante, Josefa Rosado y Casas, aparece vendiendo a la demandada Carmen Rosado y Casas, la finca rústica que se describe en la demanda. La demandante asegura, qu.e a pesar de haber confesado ante el Notario Sr. Riera Palmer, haber recibido la cantidad, que ' se especifica en la escritura como precio de la venta, es lo ' cierto que nunca se verificó el referido pago por la compra. Las alegaciones de la demanda han quedado plenamente pro-badas. La evidencia introducida es clara y robusta; la de-mandante revela ser una mujer sencilla y completamente ig-norante, según se deduce de su manera de declarar y del modo de conducirse ante- la corte. Hemos estudiado detenidamente este caso y varias veces nos hemos sentido perplejos en nues-tro deseo de hacer justicia y de cumplir estrictamente con los requisitos de la ley.' Afortunadamente hemos encontrado una sentencia dictada por el Tribunal Supremo de España en seis de junio de 1899, que tiene mucha analogía con el presente caso y cuya doctrina bien podemos aplicarle, sin escrúpulos de ninguna clase. La equidad y la justicia reclaman una sen-tencia favorable a la demandante y así la pronunciamos, sin apartarnos, a nuestro juicio, de los preceptos legales que tenemos el deber ineludible de respetar.
“Considerando, pues, que el error que anula el consenti-miento prestado en un contrato ha de recaer necesariamente *473.sobre la substancia de la cosa que fuera objeto del mismo, según lo prevenido en el Código Civil revisado y estimando la corte, por el resultado de la prueba,-que Da. Carmen Rosado y Casas no entregó a su hermana Da. Josefa Rosado y Ca-sas, el precio que figura como recibido con anterioridad en la escritura de venta, habiendo sido dicho documento público otorgado por la iniciativa de la demandada, consignando un contrato simulado, al cual dió con error y por ignorancia, su consentimiento la supuesta vendedora y .siendo evidente que habiendo recaído error sobre el mismo afectó esencialmente a la substancia de la cosa que fue su objeto, creemos perti-nente declarar nula e ineficaz la referida escritura, sentencia del Tribunal Supremo de España de 6 de junio de 1899.
“Por las razones expuestas, la corte declara nula e inefi-caz, la escritura de dos de enero de 1909, otorgada por las litigantes, en la que aparece que Da. Josefa Rosado y Casas vendió a su hermana Carmen Rosado y Casas la finca rústica que se describe en la demanda ordenándose que se cancele la inscripción de dicho título en el registro de la propiedad a favor de la demandada Carmen Rosado y Casas, debiendo expedirse el correspondiente mandamiento para dicha cancelación y ordenándose que quede dueña de la finca por su legítimo título, la demandante Josefa Rosado y Casas, im-poniéndosele las costas a la demandada.”
En el alegato de la apelante se consignan cinco errores que se dicen cometidos por la corte inferior, los que copiados literalmente son como siguen:
“Alegamos, en primer término, que la demanda interpues-ta por Josefa Rosado y Casas contra Carmen de los.mismos apellidos, sobre nulidad de contrato’ no aduce hechos suficien-tes para determinar una causa de acción.
“Alegamos, en segundo término, que la prueba practicada en el juicio de este caso, el día 23 de agosto de 1910, no es suficiente para soportar la sentencia dictada por la corte el día 27 del mismo mes, siendo, además, una prueba insustan-cial y de carácter contradictorio.
*474“Alegamos, en tercer término, qne la corte inferior come-tió error al admitir qne la demandante negara en el juicio haber recibido el precio de la venta, después de haber hechu tal manifestación a presencia del notario otorgante de la es-critura, y a pesar de la advertencia de este funcionario a las partes contratantes, de qne: ‘Confesado el recibo del precio de la venta, no cabe excepción contra la certeza de dicha con-fesión, aún cuando luego resulte incierta la entrega en todo o en parte.’
“Alegamos, en cuarto término, que la corte cometió error al admitir evidencia extrínseca tendente a alterar, variar o modificar los términos del contrato escrito, toda vez que' dicha prueba nó tendió a demostrar la existencia de un contrato colateral independiente concertado en el mismo acto, y de-mostrado por prueba suficiente, del otorgamiento de la escri-tura.
“Alegamos, en quinto término, que la corte cometió error al dictar sentencia de la manera y forma como lo hizo, porque si de la sentencia y de la declaración del testigo Miguel Castro apareciere que la venta se consumó para evitarse recla-maciones de justas deudas, la corte no ha debido prestar su ayuda a la demandante y ha debido dejar a las partes en la situación en que se encontraban antes de la interposición de la demanda, por haber carecido de toda’ acción entre sí, por ser dicho contrato uno en contra de la administración de jus-ticia. ’ ’
Pasemos a discutir dichos errores por su orden numérico regular, en la forma en qne lo han hecho tanto el apelante co-mo el apelado, que dicho sea de paso, es una práctica recomen-dable, pues con ella se simplifican las cuestiones envueltas en los casos que se someten a nuestra consideración y facilita a la corte una ayuda de gran importancia en la resolución de los mismos. •
(a) En primer lugar, veamos si la demanda contiene he-chos suficientes para determinar una causa de acción. Des-pués del preámbulo usual alega la misma haberse hecho la en-*475trega de una escritura que fué otorgada ante notario, en la que aparece vendiendo la demandante a la demandada una finca de 72 cuerdas de terreno.
(b) Que consta de dicha escritura haberse verificado la venta por el precio de $1,600, cantidad que se confesó en la demanda haber sido recibida por la vendedora con anteriori-dad al otorgamiento de la escritura.
(c) Que dicha escritura no es válida por haber existido causa en la misma, puesto que el precio de la venta nunca fué satisfecho, así como tampoco medió promesa ni remuneración si bien se confesó en la referida demanda haberse recibido el precio, fórmula que se empleó de mutuo acuerdo por el mo-tivo allí expresado.
(d) Que las partes llevaban una vida harmónica, acostum-brando la demandante seguir las indicaciones y consejos de la demandada como hermana mayor y de mas experiencia, y bajo tal ascendiente o influencia moral fué persuadida por ella para que pusiese en su nombre la propiedad de la finca rústica descrita, manifestándole, entre otras razones, que de-bía hacer eso con el fin de evitar que en sus manos pudiera perderse la finca, prometiéndole que, pasado el peligro, le restituiría la propiedad.
(e) Que la finca está en arrendamiento en poder de Don Blas Martínez, con promesa de venta que le hizo la deman-dante.
(/) Que recientemente la demandada alega que la finca es de su exclusiva propiedad, no teniendo que ver nada ésta con ella, puesto que con su importe .ha pagado deudas que te-nía Don Guillermo Quiñones, finado esposo de la deman-dante, y ha intentado también sorprenderla queriendo darle alguna cantidad, previo un meditado recibo o documento pri-vado.
(g) Aparte de que ningún contrato ha existido con seme-jante objeto, que es cierto que las únicas pequeñas deudas que tenía el finado esposo de la demandante, fueron satisfechas por la viuda de los bienes dejados a su fallecimiento y que la *476finca en cuestión fue adjudicada, entre otros bienes, a la de-mandante.
(h) Que por los actos de la demandada quedaría la de-mandante en la miseria más grande, que parece ser el punto a que quiere conducirla.
(Q.Por lo que el demandante solicita se cancele la escri-tura de compraventa y su inscripción, etc.
Durante el juicio no se formuló excepción alguna a la.de-manda; sin embargo, si es enteramente insuficiente para fun-dar en ella una sentencia, podemos considerar esa cuestión en apelación, si bien es cierto que muchas demandas podrían con-siderarse suficientes en casos como éste, las que no prevale-cerían si se formularan contra ellas excepciones previas en debida forma en la corte inferior. (Véase López v. American Railroad Company, resuelto por este tribunal en 28 de junio de 1906.)
La alegación referente al fraude que se supone cometido es muy vaga y hasta la malévola influencia del demandado y ejercida por éste, sobre la demandante, no ha sido expresada en términos explícitos. El fraude no se ha alegado suficiente-mente para que se admita prueba o pueda sostenerse una sentencia que se funde en el mismo. (Fernández v. Moral, resuelto por esta corte en 10 de mayo de 1910; artículo 1237 del Código Civil.) Pero la falta de causa se imputa de modo claro y explícito: Por lo tanto, debemos limitar a la deman-dante a esa alegación en sus esfuerzos hechos para que se anule la escritura.
Este fundamento por sí solo es suficiente para fundar una causa de acción y sostener la sentencia que se dicte. Por tan-to, no estamos de acuerdo con el primer error alegado; y de-bemos declarar que los hechos alegados son suficientes.
En segundo lugar, la prueba presentada por el deman-dante durante el juicio ¿es suficiente para sostener la sen-tencia dictada? Los hechos esenciales que han sido probados son los siguientes:
£<De las declaraciones prestadas bajo juramento en el acto *477de la vista por la demandante Josefa Rosado y por los testi-gos Blas Ramírez, Rafael Maranges, Raimundo Ortiz y Miguel Castro, presentados por la misúia demandante, resultan plenamente demostrados los siguientes hechos:
“Que la escritura de traspaso de la aludida finca a favor de la demandada, se otorgó de común acuerdo entre las dos hermanas en virtud de la insistencia de Carmen, que constan-temente amenazaba a Josefa con supuestos acreedores y plei-to que le harían perder la finca sino realizaba dicho traspaso.
“Que en el indicado contrato no medió precio alguno.
“Que Carmen Rosado carece de recursos, sosteniéndose del producto de un ventorrillo, que según declaración del tes-tigo Blas Ramírez, valdrá cuatro, seis o siete pesos, care-ciendo de metálico para comprar la finca.
“Que Doña Josefa Rosado ha quedado en la miseria, pues, lo único que tenía eran doscientos cincuenta dollars anuales del arrendamiento de la misma finca, cuya' cantidad también le ha quitado su hermana Carmen.”
Los hechos han sido referidos de modo claro por los dife-rentes testigos y cualesquiera contradiciones de poca impor-tancia que puedan aparecer, no son esenciales ni llegan a ser-suficientes para hacer que se dude con respecto a las declara-ciones. Es cierto que no se ha alegado directamente que el demandante estuviera inducido por ignorancia y con motivo. de un error a otorgar la escritura que ahora trata de anular,, pero los hechos alegados muestran que este es el caso, y la. prueba justifica a la corte en haber alcanzado tal conclusión,, habiéndose probado de modo pleno que no medió dinero u otra cansa entre las partes, qne pudiera servir de causa al traspaso de la finca hecho pór úna hermana a favor de la otra. De modo que el segundo error alegado no encuentra apoyo alguno en los autos..
En tercer lugar, cometió error la 'corte inferior al per-mitir que el demandante negara haber recibido el precio de la venta, especificado en la escritura, hecho que fué admitido a presencia del notario otorgante de la escritura y a pesar de-*478la advertencia hecha en ella de que: ‘confesado el recibo del precio de la venta, no cabe excepción contra la certeza de dicha confesión, aún cuando luego resulte incierta la entrega en todo o en parte.’
La doctrina de estoppel (admisión innegable) no puede ser invocada en este caso. Existe un estoppel, (admisión in-negable) cuando una parte manifiesta que un hecho existe y la otra parte actúa de acuerdo con tal manifestación en perjui-cio propio, no permitiéndose entonces al primero que niegue la alegación que primeramente hiciera. Eso no sucede en el presente caso. Si el comprador no pagó dinero alguno al vendedor, éste sabía lo que pasaba y ningún acto de ella es-tuvo fundado en tal manifestación. No hay estoppel. Se dice en nuestro Código Civil (Art. 1242) que los contratos sin causa no producen efecto alguno; y que la expresión de una causa falsa en un contrato (Art. 1243) da lugar a la nulidad del mis-mo. T el artículo 1244 del Código Civil permite que se pre-sente prueba contradictoria a la existencia de una causa que pueda sostener un contrato. Y se declara además en el artí-culo 1245 del Código Civil que:
“Los contratos serán obligatorios, cualquiera que sea la forma en que se hayan celebrado, siempre que en ellos concurran las condi-ciones esenciales para su validez.”
Por consiguiente, se ve claramente que está permitida la investigación con respecto a las condiciones esenciales de un contrato una de la cuales es la existencia de una causa sufi-ciente. En verdad que sería extraño que la ley considerara un contrato como nulo por expresarse en el mismo una causa falsa y no permitiera prueba referente a su falsedad. La ley civil, según se encuentra en nuestro código, no difiere esencial-mente en este punto de la ley común que siempre ha permitido que se muestre en el juicio la falta de una causa suficiente,, aunque en la escritura se haya expresado una causa.
Por lo tanto, la corte inferior no cometió error al permitir que el demandante negara que pasara dinero alguno entre *479las partes y que fuera sostenida esta negativa, mediante prueba.
■ En cuarto lugar, veamos si la corte inferior cometió o nó un error al admitir evidencia extrínseca tendente a alterar, variar o modificar los términos del contrato escrito. De nn examen cuidadoso de los antos se verá qne la evidencia pre-sentada fné para probar la falsedad de la cansa expresada en el contrato, qne era legítima. De igual modo puede dedu-cirse que el objeto de tal prueba en la forma en qne se presen-tó sobre este particular era mostrar nn convenio entre las par-tes por virtud del cual la demandada, estaba-obligada a devol-ver la finca a la demandante tan pronto pasara el peligro qne se suponía existía.
La ley de evidencia en su artículo 25, permite la presen-tación de evidencia extrínseca, cuando el beclio en discusión •es la validez del convenio. Ese es el caso en el presente pleito. Se alega aquí que la escritura de traspaso que se ata-ca es nula por falta de causa; y el objeto principal de este pleito es anularla por tal razón.
Este Tribunal Supremo fia sentado ya jurisprudencia sobre el particular.
En el caso de El Banco Español de Puerto Rico v. Herminio Días Navarro y otros, aparece que fueron vendidas varias fincas y créditos por valor de sesenta y tres mil dollars, de cuyo pago dió fe el notario autorizante. En la corte inferior se propuso y admitió prueba testifical para probar la falsedad de la causa.
En sentencia de veinte y tres de mayo de mil novecientos cuatro, esa honorable corte, resolviendo la apelación en el mismo casó, dijo:
“ ‘Considerando: que fundándose el contrato en una causa que la prueba ha demostrado que es falsa y no habiéndose intentado si-quiera probar por los demandados a quienes correspondía que se fundó en otra verdadera y lícita, hay que convenir que son nulos y no producen efecto alguno.’ ”
“2 Decisiones de P. R„ 88.
*480En tin caso igual, el de Alonso del Río v. Saturnino Sastre y otros, resolvió esa corte en veinte y dos de junio de mil noveciento cinco, que no habiéndose probado que Sastre tuviera recursos para comprar la finca vendida, resulta el contrato nulo por falta de causa o de prestación del precio.
3 Decisiones de P. R., 551.
Por lo tanto, debe considerarse como bien establecido que la causa en una escritura de traspaso puede ser atacada en un pleito para anular la misma, pudiendo presentarse prueba tendente a mostrar que no medió dinero alguno entré, las partes.
Por último, y en quinto lugar, podemos decir que la corte dictó sentencia en debida forma a favor del demandante, no habiéndose cometido durante el juicio el último error que se alega. Es bien sabido que cuando una persona hace un tras-paso fraudulento de una propiedad con el fin de eludir el pa-go de sus legítimas deudas, no puede dicha persona obligar al comprador a que le traspase de nuevo la propiedad en cues-tión mediante .una acción establecida en una corte de justicia. La ley no interviene para nada con las partes que llevan a cabo el traspaso fraudulento, y se niega a prestar su ayuda a ninguna de dichas partes, por lo que se dice Potior est condition defendentis. ■ Pero en el caso presente no hay prueba al-guna de que existieran deudas de ninguna clase en contra del demandante de las que tuviera motivos para abrigar temores, o que se viera inducida a hacer el traspaso para evitar el pago de las mismas. Este argumento puede haberse emplea-do para inducir al otorgamiento del traspaso, pero la exis-tencia de la ' deudas. no se. probó, sino que en realidad fué-negada, no pudiendo negarse por tal motivo la ayuda de las cortes.. La hermana menor fué la víctima por la absoluta confianza que tenía en su hermana mayor.
No se ha alegado formalmente por la demandada que el precio de compra del terreno fuera alguna vez satisfecho a la demandante. Si fué una razonable y equitativa transac-ción comercial se debió haber presentado prueba con respecto. *481a ese extremo y tendente a .probarlo. Por lo menos el deman-dado en su declaración debió haber hecho referencia de ese hecho. En vez de eso se nos han presentado argumentos y objeciones y citas de autoridades que no son de aplicación, no siendo nada de esto lo que exigía el caso del apelante en egta controversia.
Puede ser que las alegaciones contenidas en los alegatos sean en algunos respectos vagas y que la prueba no sea com-pletamente clara, y que la sentencia de la corte inferior no haya estado fundada en verdaderos motivos; sin embargo, los alegatos y pruebas son suficientes para que pueda basarse en ellos una sentencia a favor de la demandante por la que quede anulado el contrato de compraventa, y siendo la sen-tencia recurrida una justa, no debe ser modificada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.